DETAILED ACTION

Response to Arguments 
Applicant’s arguments and amendments filed on 04/12/2021, with respect to claims 1-20 have been fully considered. Due to the current amendment to the Claims, all rejections of claims 1-14 are withdrawn. However, upon further consideration, the currently amended independent claim 15 fails to resolve previous issues which are discussed with the applicant’s representative during an examiner initiated interview. To overcome the possible rejection under 35 U.S.C. 112 (b) and rejection under prior art, examiner proposes amendments to the claims which are disclosed in the following “Examiner’s Amendment” section where the previously mentioned claim 18 is proposed to incorporate in claim 15. Therefore, the rejections addressed in the previous office action has been withdrawn, and with examiner amendment, claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Jesse Harper on 04/14/2021.



(1)    Please amend Claim 15 as follows:
15. (Currently Amended) A method of inspecting a brake system in a vehicle, the brake system including a plurality of brake calipers, said method comprising:
coupling a respective brake caliper inspection apparatus in flow communication with each brake caliper in the vehicle, wherein the brake caliper inspection apparatus includes an interior and a viewing dome configured to provide a visual indication of an air-to-liquid ratio within the interior;
pressurizing the brake system with a filling apparatus, wherein the pressurizing comprises filling the brake system with a predetermined volume of liquid; 
monitoring a gauge pressure within said each brake caliper with the respective brake caliper inspection apparatus;
orienting at least one of the respective brake caliper inspection apparatuses such that an air bubble within the interior is viewable in the viewing dome; and
determining a volume of air in each brake caliper based on a size of the air bubble in the viewing dome.
 	
(2)    Please cancel claim 18.



Allowable Subject Matter
Claims 1-17 and 19-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a brake caliper inspection apparatus comprising, in combination with the other recited elements, a viewing dome that is transparent to provide a view into said interior such that an air-to-liquid ratio is determinable based on the presence or size of an air bubble within said interior and visible at said viewing dome.

With regard to Claim 8, the prior arts of the record do not teach or fairly suggest a brake caliper inspection system comprising, in combination with the other recited elements, a viewing dome that is transparent to provide a view into said interior such that an air-to-liquid ratio is determinable based on the presence or size of an air bubble within said interior and visible at said viewing dome.

With regard to Claim 15, the prior arts of the record do not teach or fairly suggest a method of inspecting a brake system in a vehicle, the method comprising, in combination with the other recited steps, coupling a respective brake caliper inspection apparatus in flow communication with each brake caliper in the vehicle, wherein the brake caliper inspection apparatus includes an interior and a viewing dome configured to provide a visual indication of an air-to-liquid ratio within the interior; orienting at least one of the respective brake caliper inspection apparatuses such that an air bubble within the interior is viewable in the viewing 

Claims 2-7, 9-14, 16-17 and 19-20 are allowed by virtue of their dependence from Claims 1, 8 and 15.

The most pertinent prior art of record is to Kurosaki et al.  (US 2007/0029875 A1). Kurosaki teaches a brake pressure controller for a vehicle where a brake pressure sensor 40 is a sensor for detecting a brake pressure in each caliper C provided on each wheel T, and is provided by one for each caliper C. The brake pressure sensors 40 are connected to the brake pressure 
controller 50, whereby the brake pressure controller 50 can acquire all brake pressures applied to the four wheels T ([0033]; fig.1).
The invention of Kurosaki art, even if modified, does not alone or in combination with the other arts of record, teach or fairly suggest the crux of the claimed features mentioned above, and also in combination with all other elements in the independent claims distinguish the present invention(s) from the prior arts.
For these reasons, Claims 1-17 and 19-20 of the claimed invention distinguish themselves from the prior arts on record and therefore are in a condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861